                                                     Below is the Order of the Court.


 1                                                    _______________________________
                                                      Marc Barreca
 2                                                    U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
 3

 4

 5

 6   ________________________________________________________________
 7

 8

 9
                         IN THE UNITED STATES BANKRUPTCY COURT FOR
10                     THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11    In re:                                               Bankruptcy No. 18-14536

12    TIMOTHY EYMAN                                        ORDER GRANTING APPLICATION TO HIRE
                                                           VORTMAN & FEINSTEIN AS ATTORNEY
13                         Debtors,                        FOR DEBTOR and APPLICATION TO HIRE
                                                           SPECIAL COUNSEL ROBERT MCCALLUM,
14                                                         NUNC PRO TUNC

15             THIS MATTER came before the Court on the Application (“Application”) of the Debtor,

16   Timothy Eyman (“Debtor”), to employ Larry B. Feinstein and Vortman & Feinstein as Debtor’s

17   General Bankruptcy Counsel and to employ Joel Ard of Ard Law Group, Robert McCallum of

18   LeSourd & Patten, PS, and Stephen Pidgeon of Stephen Pidgeon Attorney at Law PS as Special

19   Counsel, nunc pro tunc. The Court reviewed the Application and the accompanying Declarations of

20   Larry B. Feinstein, Joel Ard, and Robert McCallum. The State of Washington responded and the

21   matter was heard on January 4, 17, and 31, 2019. At the hearing(s) Mr. Feinstein informed the Court

22   that the application to employ Stephen Pidgeon was withdrawn without prejudice. The Court

23   continued the hearing for the employment applications on issues raised at the January 4th and January

24    ORDER GRANTING APPLICATION TO HIRE                                       Vortman & Feinstein, P.S.
      ATTORNEYS                                                               929 108th Ave NE, Suite 105
      Page 1 of 3                                                                Bellevue, WA 98004
25                                                                               Phone: 206-223-9595
                                                                                  Fax: 206-386-5355
26
      Case 18-14536-MLB         Doc 57     Filed 02/05/19      Ent. 02/05/19 14:37:14              Pg. 1 of 3
 1   17th hearings; and the Court making findings on the record that are incorporated herein and made a

 2   part hereof; therefore

 3            The Court finds that Larry B. Feinstein and Robert McCallum are duly authorized to practice

 4   before this Court; that they do not hold or represent any interest adverse to the estate; that they are

 5   disinterested persons within the meaning of the United States Bankruptcy Code; that the employment

 6   of Debtor’s General Bankruptcy Counsel and Special Counsel on tax matters are necessary to Debtor;

 7   and that they are well qualified to represent the estate and the Debtor. The Court further finds that the

 8   appointment application of Stephen Pidgeon as family law Special Counsel is withdrawn. Finally, the

 9   Court finds that sufficient information was provided concerning the appointment application of Joel

10   Ard as state court litigation Special Counsel, and that is approved. Now, therefore, it is hereby:

11           ORDERED that the employment of Larry B. Feinstein as General Bankruptcy Counsel,

12   Robert McCallum as Special Counsel on tax matters for the Debtor, and Joel Ard as Special Counsel

13   for litigation matters, under the terms set forth in the Application(s) is hereby approved, nunc pro tunc

14   as of the date of petition filing. It is further

15           ORDERED that any funds paid to the Debtor by third parties for “legal defense” that made

16   up the pool of funds paid to the various attorneys herein shall be reported separately to the United

17   States Trustee if not already done so, with said information to include the names of the third party

18   contributors, the dates of payments, and the amounts paid by said third party contributors, which list

19   may be satisfied by providing a copy of the check(s) themselves or PayPal/GoFundMe transaction

20   deposit receipts if said checks and transaction deposit receipts include said information. This is a

21   continuing obligation on the Debtor through the term of the bankruptcy.

22                                                /// End of Order ///

23

24    ORDER GRANTING APPLICATION TO HIRE                                       Vortman & Feinstein, P.S.
      ATTORNEYS                                                               929 108th Ave NE, Suite 105
      Page 2 of 3                                                                Bellevue, WA 98004
25                                                                               Phone: 206-223-9595
                                                                                  Fax: 206-386-5355
26
       Case 18-14536-MLB            Doc 57      Filed 02/05/19     Ent. 02/05/19 14:37:14        Pg. 2 of 3
 1

 2   Presented by:

 3   /s/ Larry B. Feinstein
     Larry B. Feinstein, WSBA #6074
 4   Kathryn P. Scordato, WSBA #41922
     Attorney for Debtor
 5
     Approved for Entry:
 6
     /s/ Linda A Dalton
 7   _____________________________
     SUSAN M. EDISON, WSBA No. 18293
 8   DINA YUNKER FRANK, WSBA No. 16889
         Assistant Attorneys General
 9   LINDA A. DALTON, WSBA No. 15467
         Senior Assistant Attorney General
10   ERIC S. NEWMAN, WSBA No. 31521
         Chief Litigation Counsel – Antitrust Division
11   Attorneys for the State of Washington

12
     Approved for Entry:
13
     /s/ Martin L Smith
14   ______________________________________
     United States Trustee
15   By: Martin L. Smith, WSBA #24861
     Trial Counsel
16

17

18

19

20

21

22

23

24    ORDER GRANTING APPLICATION TO HIRE                                Vortman & Feinstein, P.S.
      ATTORNEYS                                                        929 108th Ave NE, Suite 105
      Page 3 of 3                                                         Bellevue, WA 98004
25                                                                        Phone: 206-223-9595
                                                                           Fax: 206-386-5355
26
      Case 18-14536-MLB         Doc 57     Filed 02/05/19   Ent. 02/05/19 14:37:14        Pg. 3 of 3
